Citation Nr: 1432322	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-23 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a right knee disability. 

3.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of frostbite of the feet and toes. 

4.  Whether new and material evidence has been received to reopen a claim of service connection for anxiety and depression. 

5.  Whether new and material evidence has been received to reopen a claim of service connection for pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to February 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  These issues were previously before the Board in July 2011 and remanded for additional development and to satisfy notice requirements.

As was noted in the July 2011 Remand, although the RO implicitly reopened the Veteran's claims of service connection for residuals of frostbite , anxiety and depression, and pseudofolliculitis barbae by deciding the issues on their merits in the September 2009 rating decision, the question of whether new and material evidence has been received to reopen the claims must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Id. at 1383.  The issues are characterized accordingly.

[Written argument by the Veteran's representative includes argument regarding service connection for a gastrointestinal disability.  The appeal as to that issue was denied in the Board's July 2011 decision, and that matter is not before the Board.]

The issues of service connection for a low back disability, a right knee disability, and pseudofolliculitis barbae (on de novo review) are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.
FINDINGS OF FACT

1.  A March 1990 Board decision denied the Veteran service connection for residuals of frostbite of the feet and toes, anxiety/depression, and pseudofolliculitis barbae, essentially based on findings that he did not have such disabilities (i.e., symptoms in service were acute and transitory and resolved without residual disability).

2.  Regarding the issue of pseudofolliculitis barbae (PFB), evidence received since the March 1990 Board decision includes VA treatment records showing that the Veteran has a variously diagnosed skin disability which at times involves his head and face; relates to an unestablished fact necessary to substantiate the claim of service connection for PFB; and raises a reasonable possibility of substantiating such claim.

3.  Evidence received since the March 1990 Board decision does not show that the Veteran has (or since the filing of his claim has had) any pathology residual from frostbite of the feet and toes or anxiety or depression; does not relate to the unestablished fact necessary to substantiate the claims of service connection for such disabilities; and does not raise a reasonable possibility of substantiating such claims. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for pseudofolliculitis barbae may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has not been received with respect to the claims of service connection for residuals of frostbite of the feet and toes, and/or anxiety/depression, and such claims may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of his claims.  While he did not receive complete notice prior to the initial rating decision, pursuant to the July 2011 remand, a November 2011 letter provided certain essential notice prior to the readjudication of his claims.  See Mayfield, 444 F.3d at 1328.  Specifically, it provided notice that complied with Kent and explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  A December 2012 supplemental statement of the case (SSOC) then readjudicated the matters after the Veteran and his representative were given an opportunity to respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).
The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Board notes that the Veteran was not afforded a VA examination.  However, in a claim to reopen the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is in fact reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The appellant has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131;
38 C.F.R. § 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection for a claimed disability, there must be evidence of: A present disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Historically, the Veteran filed claims of service connection for residuals of frostbite of the feet and toes, anxiety and depression, and pseudofolliculitis barbae in August 1987.  The claims were denied by the RO, and he appealed the denial to the Board.  A March 1990 Board decision denied the appeal, finding that there was no evidence of the claimed disabilities.  The Veteran did not appeal this denial and the 1990 Board decision is final based on the evidence then of record.  38 C.F.R. § 7104.  

The pertinent evidence of record at the time of the March 1990 Board decision included the Veteran's STRs (noting that he was treated for PFB and situational anxiety in service); post-service treatment records from 1987 to 1988 (which are silent for complaints, findings, treatment, or diagnosis of residuals of frostbite of the feet and toes, anxiety/depression, and PFB); a report of a November 1987 VA examination (that did not note pertinent abnormalities); and the transcript of a November 1988 hearing before a decision review officer (DRO). 

As the Veteran's claims of service connection for residuals of frostbite of the feet and toes, anxiety/depression, and pseudofolliculitis barbae were previously denied based on findings that he did not have such disabilities, for evidence received to be new and material, it must relate to these unestablished facts (i.e., it must show, or tend to show, that he has such disabilities).

Residuals of frostbite of the feet and toes, anxiety and depression

The evidence received since the March 1990 Board decision includes VA treatment records from 1988 to 1995 and from November 1999 to December 2012.  These records are silent for complaints, findings, treatment, or diagnosis of any residuals of frostbite of the feet and toes or a psychiatric disability (to include anxiety/depression).  While these treatment records are new, as they were not previously of record; they are not material because they do not show or tend to show that the Veteran has any residuals of frostbite of the feet and toes or anxiety/depression.  No additional evidence was submitted that shows or suggests that the veteran has a diagnosis of residuals of frostbite of the feet and toes or a psychiatric disability to include anxiety/depression.  In light of the foregoing, the Board finds that new and material evidence has not been received, and that the claims of service connection for residuals of frostbite of the feet and toes and anxiety/depression may not be reopened.  Even the low threshold standard for reopening, endorsed by the Court in Shade v, Shinseki, 24 Vet. App. 110 (2010), is not met.

Pseudofolliculitis barbae

Regarding the claim of pseudofolliculitis barbae, the VA treatment records received since the March 1990 Board decision show that since 1995 the Veteran has received treatment for a variously diagnosed skin disability that at times included the areas of his head and face.  [Pseudofolliculitis barbae is a condition of the beard and neck area].  This evidence is new (as it was not previously of record) and it is material as it establishes that the Veteran may have the disability at issue.  The new evidence pertains to the unestablished fact necessary to substantiate the claim of service connection for pseudofolliculitis barbae, and together with the evidence previously of record raises a reasonable possibility of substantiating the claim.  Therefore, it is material.  Accordingly, the claim of service connection for pseudofolliculitis barbae may be reopened.  De novo consideration of the claim is addressed in the remand below.


ORDER

The appeal to reopen claims of service connection for residuals of frostbite of the feet and toes, and anxiety/depression is denied.  
The appeal to reopen a claim of service connection for pseudofolliculitis barbae is granted.


REMAND

PFB

The reopening of the Veteran's claim of service connection for pseudofolliculitis barbae has triggered the VA's duty to assist the Veteran by arranging for an examination to secure a medical nexus opinion.  38 C.F.R. § 3.159(c)(4).  The Veteran's STRs are replete with notations of treatment for pseudofolliculitis barbae in service, and postservice treatment records show a variously diagnosed skin disability (with face and neck involvement).  Accordingly, an examination to secure a medical nexus opinion is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Low back and right knee disabilities 

Regarding the Veteran's claims of service connection for low back and right knee disabilities, the Board notes that the Veteran was afforded a VA examination in August 2009.  The Board finds the opinion offered then inadequate for rating purposes, as the examiner did not acknowledge all complaints/injuries in service or discuss the relevance of continuity of postservice treatment.  Specifically, the examiner noted only that the Veteran sought treatment on one occasion in service for his disabilities, when in actuality, he was seen multiple times (in February 1969, March 1969, and August 1969) for both knee and back complaints.  Furthermore, the examiner noted that postservice treatment records are silent regarding treatment for back and/or right knee disabilities.  However, a review of the record found that he complained of back pain as early as in 1988 and right knee treatment was shown through 2009.  Consequently, the opinion offered is based on an inaccurate factual premise; the examination report is inadequate for rating purposes, and another examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, the record reflects that the Veteran receives ongoing treatment at the VA medical center (VAMC) in Dallas, Texas.  The most recent VA treatment report of record is dated in December 2012.  Updated records of treatment for the disabilities remaining on appeal may contain pertinent information, and must be secured.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for the disabilities remaining at issue from December 2012 to the present.

2. The AOJ should thereafter arrange for the Veteran to be examined by a dermatologist to determine the nature and likely etiology of his skin disability (to include PFB).  The Veteran's record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

a. Please identify (by medical diagnosis) each skin disability entity found.  Specifically, does the Veteran have pseudofolliculitis barbae?

b. Please identify the likely etiology for each skin disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such is related to the Veteran's service/complaints and findings noted therein? 

The examiner must explain the rationale for all opinions, with citation to supporting factual data and/or medical literature as deemed appropriate.

3. The AOJ should also arrange for an orthopedic examination of the Veteran to determine the likely etiology of his back and right knee disabilities.  The Veteran's record (to specifically include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:
      
      Back:
a. Please identify (by medical diagnosis) any back disability found. 

b. Please identify the likely etiology for each back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such is related to the Veteran's service, to include any injuries therein?

      Right knee: 
a. Please identify (by medical diagnosis) any/each right knee disability found. 

b. Please identify the likely etiology for each right knee disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such is related to the Veteran's service, to include any injuries therein?. 

The examiner must explain the rationale for all opinions, with citation to supporting factual data and/or medical literature as deemed appropriate.

4. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


